OPINION — AG — SUBJECT TO THE GENERAL REQUIREMENTS THAT A LEGISLATIVE JOINT RESOLUTION PROPOSING AN AMENDMENT TO THE OKLAHOMA CONSTITUTION SET FORTH THE TEXT OF THE PROPOSED AMENDMENT AS WELL AS A BALLOT TITLE FOR THE ELECTION BALLOT, THE PRECISE FORM AND CONTENT OF THE RESOLUTION IS A MATTER WITHIN THE DISCRETION OF THE LEGISLATURE. WHETHER A MEASURE PROPOSING TO AMEND TWO ARTICLES OF THE OKLAHOMA CONSTITUTION BY THE ADDITION OF IDENTICAL LANGUAGE TO EACH WOULD CONSTITUTE A PROPOSAL EMBRACING MORE THAN ONE GENERAL SUBJECT, THUS REQUIRING THAT THE PROPOSED AMENDMENTS BE SEPARATELY SUBMITTED TO THE ELECTORATE, DEPENDS UPON THE PARTICULAR PROVISIONS BEING AMENDED AS WELL AS OTHER RELEVANT CONSIDERATIONS. (CONSTITUTIONAL AMENDMENTS, INITIATIVE AND REFERENDUM) CITE: ARTICLE XXIV, SECTION 1, 34 Ohio St. 1971 1 [34-1], 34 Ohio St. 1971 2 [34-2], 34 Ohio St. 1975 Supp., 9 [34-9](A) (BRENT S. HAYNIE)